MEMORANDUM **
Efrain Saucedo Lujan seeks review of an order of the Board of Immigration Appeals (“BIA”) upholding an immigration judge’s (“IJ”) order denying Saucedo Lujan’s application for cancellation of removal. We review de novo claims of constitutional violations in immigration proceedings. See Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny the petition for review.
Saucedo Lujan contends the agency violated due process by not allowing him to present additional testimony related to the medical conditions of his two U.S. citizen daughters following remand to the IJ. The IJ found, and the BIA affirmed, that the documentary evidence submitted on remand did not alter the exceptional and extremely unusual hardship determination. Moreover, Saucedo Lujan failed to demonstrate that additional testimony would have affected the outcome of the proceedings. Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (citation omitted) (requiring prejudice to prevail on a due process challenge).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.